Exhibit 10.13

 

SUBLEASE

THIS SUBLEASE (this “Sublease”), dated for reference purposes only as of
November 30, 2018 (the “Execution Date”), is made by and between ACELRX
PHARMACEUTICALS, INC., a Delaware corporation (“Sublandlord”), and GENOMIC
HEALTH, INC., a Delaware corporation (“Subtenant”).

RECITALS

WHEREAS, Sublandlord and Metropolitan Life Insurance Company, a New York
corporation (“Master Landlord”), are parties to that certain Lease dated as of
December 21, 2011 (“Original Lease”), as amended by that certain First Amendment
to Lease dated May 2, 2014, and that certain Second Amendment to Lease dated
June 14, 2017 (“Second Amendment”) (collectively, the “Master Lease”), pursuant
to which Master Landlord leases to Sublandlord 25,893 square feet of Rentable
Area (the “Master Premises”) located in the building commonly known as 301-351
Galveston Drive, Redwood City, CA (the “Building”).  The parties acknowledge
that a copy of the Master Lease has been delivered by Sublandlord to Subtenant.

WHEREAS, the parties hereto desire that, subject to the terms and conditions of
this Sublease, Sublandlord sublet to Subtenant and Subtenant sublet from
Sublandlord that certain portion of the Master Premises comprising approximately
12,106 rentable square feet, as depicted in Exhibit A attached hereto (the
“Subleased Premises”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.         Sublease; Parking.  Sublandlord does hereby sublet to Subtenant and
Subtenant does hereby sublet from Sublandlord, the Subleased Premises, subject
to the terms and conditions of this Sublease, together with the non-exclusive
use of the Common Areas (as defined in the Master Lease) to the extent of
Sublandlord’s right to use the same pursuant to the Master Lease.  Subtenant
shall have the right to use twenty-one (21) parking spaces pursuant to Section
2.06(c) of the Master Lease.

2.         Term.

(a)        Master Landlord’s Consent.  Sublandlord and Subtenant expressly
acknowledge and agree that this Sublease is subject to Master Landlord’s prior
written consent, on a form to be provided by Master Landlord that is reasonably
acceptable to Sublandlord and Subtenant (“Master Landlord’s Consent”), and
Sublandlord shall use commercially reasonable efforts to ensure that the Master
Landlord Consent includes the following provisions: (i) Master Landlord waives
its right to recapture the Subleased Premises in connection with Sublandlord’s
desire to sublet the Subleased Premises to Subtenant, (ii) Master Landlord
agrees to make a portion of the Allowance referred to in Paragraph 4 of Exhibit
A attached to the Second Amendment (which portion shall be in the  amount of
$242,120.00) available to Subtenant to pay or reimburse Subtenant for costs that
Subtenant intends to incur in connection with the design, permitting and
construction or installation of certain tenant improvements that Subtenant
desires to undertake, or cause to be undertaken, in connection with the
Subleased Premises, which portion of such Allowance shall be





1

--------------------------------------------------------------------------------

 



made available to Subtenant in accordance with the terms and conditions set
forth in Paragraphs 3 through 7 of Exhibit A attached to the Second Amendment,
except that Master Landlord shall have consented that the January 31, 2019 date
referred to in the last sentence of Paragraph 4 of Exhibit A attached to the
Second Amendment shall be extended to June 30, 2020, (iii) Subtenant shall have
the right to occupy and use the Subleased Premises during the term of this
Sublease for biotechnical and pharmaceutical research and development, assembly,
biotechnical or pharmaceutical manufacturing, and warehousing, and any other
uses permitted under the Master Lease, (iv) in connection with the conduct of
Subtenant’s business operations in the Premises, Subtenant shall have the right,
without payment by Subtenant of any processing fee or fees and expenses of any
consultants retained by Master Landlord in connection with review of Exhibit D
attached hereto, to use and store in, and transport to and from, the Subleased
Premises, the types and amounts of Hazardous Material as specified on Exhibit D
attached hereto, and (v) Subtenant may remove from the Subleased Premises any
specialized tenant improvements installed by and paid for by Subtenant so long
as Subtenant repairs any damage resulting from such removal. Sublandlord shall
use commercially reasonable and diligent efforts to obtain Master Landlord’s
Consent, and Subtenant agrees to cooperate in all reasonable respects in
connection therewith.  In the event that Master Landlord’s Consent (with the
provisions substantially similar to the clauses (i) through (v) above included
in such Master Landlord’s Consent unless waived in writing by Subtenant) is not
obtained within forty-five (45) days following the submittal of this Sublease by
Sublandlord to Master Landlord, Sublandlord and Subtenant shall have the right
to terminate this Sublease by providing written notice thereof to the other
party unless Master Landlord’s consent is obtained prior to the giving of any
such notice, in which event such notice shall be of no force or effect.  In the
event such written notice of termination is given following the lapse of such
forty-five (45) day period and prior to Master Landlord’s Consent being
obtained, this Sublease shall be deemed null and void, and neither Sublandlord
nor Subtenant shall have any liability or obligations to the other hereunder
(excepting those provisions of this Sublease that are deemed to survive the
expiration or earlier termination hereof and except that Sublandlord shall
immediately return to Subtenant any prepaid Rent and Security Deposit paid or
delivered to Sublandlord by Subtenant).

(b)       Sublease Term.  This Sublease shall be for a term (the “Sublease
Term”) commencing on the date that is forty-five (45) days following
Sublandlord’s and Subtenant’s receipt of the fully-executed Master Landlord’s
Consent (the “Start Date”), and ending on January 31, 2024 (the “End Date”),
unless terminated earlier in accordance with the terms of this Sublease.  Upon
Sublandlord’s delivery of the Subleased Premises to Subtenant, Sublandlord and
Subtenant shall complete and execute the Delivery Agreement attached hereto as
Exhibit B, confirming the Start Date and the End Date.

(c)        Early Access.  Subtenant shall have reasonable early access to the
Subleased Premises beginning on the date a fully executed Master Landlord
Consent has been received (the “Early Access Date”) until the Start Date for the
purpose of installing its cabling, telephone equipment, furniture, fixtures and
improvements approved by Master Landlord in accordance with the Master Lease and
approved by Sublandlord is accordance with the terms of this Sublease; provided
that the Start Date shall occur as provided in Section 2(b) above..  Subtenant’s
early access shall be subject to all the terms and conditions of this Sublease,
including, without limitation, all insurance and maintenance obligations, except
for the obligation to pay Rent; provided, however, Subtenant shall pay for
charges for gas, electricity, sewer, heat, light, power,





2

--------------------------------------------------------------------------------

 



telephone, trash pick-up and all other utilities provided to the Subleased
Premises in accordance with the Master Lease during the early access period
prior to the Start Date, within thirty (30) days of demand by Sublandlord, which
demand shall include a copy of the relevant utility bill or equivalent
information.

3.         Condition.  Sublandlord represents and warrants that (a) the existing
heating, ventilating and air conditioning system (“HVAC”), electrical and
mechanical systems and plumbing in or serving the Subleased Premises (and not
those of the Building) shall be in good operating condition on the Start Date,
(b) to Sublandlord’s knowledge, Subleased Premises are free of Hazardous
Materials,  and (c) as of the Start Date, the Subleased Premises shall be vacant
and available for occupancy by Subtenant, and no other party shall have any
right to occupy the Subleased Premises.  If a non-compliance with any warranty
set forth above exists as of the Start Date or if one of the above stated
building systems or elements thereof, or any of them, should malfunction, fail
or require repair, and Subtenant notifies Sublandlord in writing of such
malfunction, failure or need for repair within ninety (90) days following the
Start Date (provided that such non-compliance, malfunction or need for repair is
not caused by the negligence or willful misconduct of Subtenant and/or any of
Subtenant’s affiliates, partners, employees, agents or invitees, or breach of
this Sublease by Subtenant), Sublandlord shall, at Sublandlord’s sole cost and
expense, promptly after receipt of written notice from Subtenant setting forth
with specificity the nature and extent of such non-compliance, malfunction,
failure or need for repair, rectify the same, or, if responsibility for a
particular item is the responsibility of the Master Landlord, Sublandlord shall
use commercially reasonable efforts to cause Master Landlord to rectify the
same,  at no cost or charge to Subtenant.   Except for the foregoing,
Sublandlord shall deliver the Subleased Premises in “AS IS, WHERE IS” condition.

4.         FF&E.  During the Term of this Sublease, Sublandlord grants to
Subtenant, free of charge and at no extra rental, the right to use all office
furniture, cubicles and other related furniture, fixtures and equipment owned by
Sublandlord and listed in Exhibit C (the “FF&E”), conditioned upon (a)
Subtenant’s agreement that Sublandlord has not made and does not make any
express or implied warranty or representation with respect to the
merchantability thereof or its fitness for any particular purpose; the design or
condition thereof; the quality or capacity thereof; workmanship or compliance
thereof with the requirements of any Law, rule, specification or contract
pertaining thereto; patent infringement or latent defects, and (b) Subtenant’s
acceptance thereof on an “AS IS, WHERE IS” basis.  Subtenant shall be
responsible for the repair and maintenance of the FF&E, in as good a condition
as when received (normal wear and tear and damage by fire or other casualty
excepted) throughout the Sublease Term.  Sublandlord hereby grants to Subtenant
an option to purchase the FF&E for $1.00 at the end of the Term of this Sublease
by providing written notice to Sublandlord at least ten (10) business days prior
to the expiration of the Sublease Term.  If Subtenant exercises its option to
purchase the FF&E in a timely manner, then Sublandlord shall transfer title to
the FF&E to Subtenant, without representation or warranty, effective as of the
End Date, and Subtenant shall be responsible for the costs and expenses of
removing the FF&E. If Subtenant does not elect to purchase the FF&E, then
Subtenant shall leave the FF&E in the Subleased Premises at the expiration of
the Sublease Term in the condition required under this Sublease (except that, if
Subtenant does not elect to purchase the FF&E, Sublandlord shall have the right
to remove the FF&E from the Subleased Premises during the ten (10) business day
period prior to the expiration of the Sublease Term).  The preceding to the
contrary notwithstanding,





3

--------------------------------------------------------------------------------

 



Subtenant hereby discloses to Sublandlord that some of the FF&E is at the end of
its useful life and has no value to Subtenant.  Sublandlord hereby agrees that
Subtenant shall have the right, but not the obligation, at Subtenant’s sole cost
and expense, at any time during the Sublease Term, to remove and dispose of any
or all of the FF&E identified on Exhibit C attached hereto as Subtenant shall
elect in its sole discretion and, in such event, Subtenant shall have no
obligation to replace such items of FF&E so removed from the Subleased Premises
nor shall Subtenant have any obligation to compensate Sublandlord monetarily or
otherwise for such items so removed and disposed.

5.         Security Deposit.  Concurrently with Subtenant’s execution of this
Sublease, Subtenant shall provide to Sublandlord a cash Security Deposit
(“Security Deposit”) in the amount of Fifty Two Thousand Five Hundred Forty and
4/100 U.S. Dollars ($52,540.04), but in no event shall Subtenant enter the
Subleased Premises until the Security Deposit has been delivered.  If Subtenant
fails to pay Rent or any other sums as and when due hereunder, or otherwise
defaults with respect to any provision of this Sublease, in each case beyond the
applicable notice and cure period, Sublandlord may (but shall not be obligated
to) use, apply or retain all or any portion of the Security Deposit for payment
of any sum for which Subtenant is obligated or which will compensate Sublandlord
for any costs, loss or damage which Sublandlord may suffer thereby.  Any draw or
partial draw of the Security Deposit shall not constitute a waiver by
Sublandlord of its right to enforce its other remedies hereunder, at law or in
equity.  If any portion of the Security Deposit is so used or applied, Subtenant
shall, within five (5) business days after written demand therefor, deposit cash
with Sublandlord in an amount sufficient to restore the Security Deposit to its
original amount.  Subtenant’s failure to do so shall be a default of this
Sublease.  Sublandlord shall not be required to keep the Security Deposit
separate from its general funds, and Subtenant shall not be entitled to interest
thereon.  The Security Deposit or any remaining balance thereof shall be
returned to Subtenant, or, at Sublandlord’s discretion, Subtenant’s last
assignee, if applicable, within forty-five (45) days after the expiration of the
Sublease Term and Subtenant’s vacation and surrender of the Subleased Premises
in the condition required by the terms of this Sublease.  Subtenant hereby
waives the provisions of California Civil Code Section 1950.7, other than
Paragraph 1950.7(b), and 1951.7 and agrees that the Security Deposit shall be
governed by the provisions of this Sublease.

6.         Rent.

(a)        Base Rent.  Subtenant shall pay to Sublandlord monthly base rent (the
“Base Rent”) for the Subleased Premises as follows:

Term

SF

Monthly Base Rent

Start Date-1/31/19*

12,106

$46,608

2/1/19-1/31/20*

12,106

$48,061

2/1/20-1/31/21

12,106

$49,513

2/1/21-1/31/22

12,106

$50,966

2/1/22-1/31/23

12,106

$52,540

2/1/23-1/31/24

12,106

$54,114

 





4

--------------------------------------------------------------------------------

 



* Anything herein to the contrary notwithstanding, Base Rent and Additional Rent
shall be abated for the period commencing on the Early Access Date and expiring
on the Start Date; provided, however, Subtenant shall pay for charges for gas,
electricity, sewer, heat, light, power, telephone, trash pick-up and all other
utilities provided to the Subleased Premises in accordance with the Master Lease
during the early access period prior to the Start Date, within thirty (30) days
of demand by Sublandlord, which demand shall include a copy of the relevant
utility bill or equivalent information.

Base Rent for the first full month in which Base Rent is due shall be paid on or
before the date that is ten (10) days following the Early Access Date.  On the
first day of each month during the Sublease Term, Base Rent shall be due and
payable, in advance, at the address specified for Sublandlord below, or at such
other place as Sublandlord designates in writing, without any prior notice or
demand and without any deductions or setoff whatsoever.  If the date upon which
Subtenant’s obligation to pay Base Rent commences, or End Date occurs on a day
other than the first or last day, respectively, of a calendar month, then the
Base Rent for such fractional month will be prorated on the basis of the actual
number of days in such month.

(b)       Additional Rent; Subtenant’s Share; Operating Expenses.  During the
Sublease Term, if Sublandlord shall be charged for additional rent or other sums
pursuant to any of the provisions of this Sublease and/or the Master Lease,
Subtenant shall pay, as “Additional Rent,” 46.75% (“Subtenant’s Share”) of
Sublandlord’s share of Operating Expenses (as defined in Section 1.03 of the
Original Lease) and taxes payable pursuant to Sections 4.01 and 4.05,
respectively, of the Original Lease; provided, however, that Subtenant shall be
entitled to a proportional share of any refund of such sums, if any, received by
Sublandlord from Master Landlord in accordance with the Master
Lease.  Sublandlord shall deliver to Subtenant, a copy of Landlord’s Statement
(as defined in Section 4.03 of the Original Lease) promptly following
Sublandlord’s receipt thereof. If Subtenant shall procure any additional
services from Master Landlord, or if additional rent or other sums are incurred
for Subtenant’s sole benefit, Subtenant shall promptly make such payment to
Sublandlord or Master Landlord, as Sublandlord shall direct, and such charges
shall not be prorated between Sublandlord and Subtenant.  Any other rent or
other sums payable by Subtenant under this Sublease shall constitute and be due
as Additional Rent.  All Additional Rent that is payable to Sublandlord shall be
paid at the time and place that Base Rent is paid, except as otherwise provided
in this Sublease.  Sublandlord will have the same remedies for a default in the
payment of any Additional Rent as for a default in the payment of Base
Rent.  Together, Base Rent, Additional Rent and any other sums due hereunder
from Subtenant are sometimes referred to in this Sublease as “Rent”.

(i)         Notwithstanding the foregoing or anything else to the contrary in
the Master Lease or this Sublease, as between Sublandlord and Subtenant, the
following shall be excluded from Operating Expenses for purposes of determining
Subtenant’s Share of Operating Expenses under this Sublease: (x) costs due to,
or arising out of, the negligence or willful misconduct of Sublandlord or any of
its agents, employees, affiliates, contractors, licensees, other sublessees or
other representatives, (y) costs due to, or arising out of, any breach of the
Master Lease by Sublandlord that is not caused or contributed to by Subtenant
and (z) costs due to, or arising out





5

--------------------------------------------------------------------------------

 



of, any special services exclusively provided to Sublandlord in the Remaining
Premises, or any special use or requirements of Sublandlord that solely benefits
Sublandlord in the Remaining Premises.

(c)        Late Charge; Interest.  Subtenant acknowledges that Subtenant’s late
payment of Rent will cause Sublandlord to incur costs not contemplated by this
Sublease, the exact amount of such costs being difficult and impractical to fix.
Such other costs include, without limitation, processing, administrative and
accounting charges and late charges that may be imposed on
Sublandlord.  Accordingly, if Subtenant fails to pay any Rent within three (3)
days of the date when due, Subtenant shall pay a late charge and interest
thereon equal to 5% of the delinquent installment of Rent.   Sublandlord and
Subtenant agree that this late charge represents a fair and reasonable estimate
of the costs that Sublandlord will incur due to Subtenant’s late payment of
Rent.  Sublandlord’s acceptance of a late charge will not constitute a waiver of
Subtenant’s default with respect to the delinquent amount or prevent Sublandlord
from exercising any of the other rights and remedies available to Sublandlord
under this Sublease or under applicable law.  No endorsement or statement on a
check or letter accompanying a check or payment shall be considered an accord
and satisfaction of past due Rent.  Subtenant’s covenant to pay Rent is
independent of every other covenant in this Sublease.

7.         Master Lease.  Subtenant covenants that it will occupy the Subleased
Premises in accordance with all of the terms and conditions of the Master Lease
as they apply to the Subleased Premises, and will not suffer to be done or omit
to do any act which may result in a violation of or a default under any of the
terms and conditions of the Master Lease, or render Sublandlord liable for any
damage, charge or expense thereunder.  Subtenant further covenants and agrees to
indemnify Sublandlord against and hold Sublandlord harmless from any claim,
demand, action, proceeding, suit, liability, loss, judgment, expense (including
reasonable attorneys’ fees) and damages of any kind or nature whatsoever arising
out of, by reason of, or resulting from, (a) Subtenant’s breach or default in
the performance of any terms, conditions, covenant or agreement of the Master
Lease applicable to the Subleased Premises or this Sublease, (b) Subtenant’s
occupancy of the Subleased Premises, the undertaking of any alterations,
additions or improvements or repairs by Subtenant to the Subleased Premises or
the conduct of Subtenant’s business on the Subleased Premises (including,
without limitation, any use of Hazardous Materials by Subtenant or any person
claiming by, through or under Subtenant, or any of the contractors, agents,
servants, employees, licensees or invitees of Subtenant), and (c) any negligence
or willful act of Subtenant or of any person claiming by, through or under
Subtenant, or of the contractors, agents, servants, employees, licensees or
invitees of Subtenant or any such person, in, on or about the Subleased
Premises.   Sublandlord covenants that it will maintain the Master Lease during
the entire Sublease Term, subject, however, to any earlier termination of the
Master Lease not caused by the fault of Sublandlord under the Master Lease, and
to comply with or perform or cause to be performed Sublandlord’s obligations
under the Master Lease to the extent not the responsibility of Subtenant
hereunder.   Sublandlord shall not agree to, or take any actions giving rise to,
any amendment, modification or termination of the Master Lease, that materially
increases the financial obligation of Subtenant under this Sublease or otherwise
materially and adversely impacts the rights of Subtenant hereunder or
Subtenant’s use of the Subleased Premises (except Sublandlord may exercise its
express termination rights in accordance with the terms of the Master Lease but
shall not otherwise voluntarily terminate the Master Lease and/or surrender
possession





6

--------------------------------------------------------------------------------

 



of the Subleased Premises to Master Landlord prior to the expiration of the
Sublease Term).  With respect to any obligation of Subtenant to be performed
under this Sublease, unless otherwise expressly stated in this Sublease,
wherever the Master Lease grants to Sublandlord a specified number of days after
notice or other time condition to perform its corresponding obligation under the
Master Lease (excluding the payment of Rent), Subtenant shall have two (2) fewer
business days to perform the obligation, including, without limitation, curing
any defaults.  Any default notice or other notice of any obligations (including
any billing or invoice for any Rent or any other expense or charge due under the
Master Lease) from Master Landlord which is received by Subtenant (whether
directly or as a result of being forwarded by Sublandlord) shall constitute such
notice from Sublandlord to Subtenant under this Sublease without the need for
any additional notice from Sublandlord.

(a)        Limitations on Obligations of Sublandlord.  Sublandlord shall not be
deemed to have made any representation made by Master Landlord in the Master
Lease.  Moreover, Sublandlord shall not be obligated:

(i)         to provide any of the services or utilities that Master Landlord has
agreed in the Master Lease to provide;

(ii)       to make any of the repairs or restorations that Master Landlord has
agreed in the Master Lease to make; or

(iii)      to comply with any Laws or requirements of public authorities with
which Master Landlord has agreed in the Master Lease to comply; and Sublandlord
shall have no liability to Subtenant on account of any failure of Master
Landlord to do so, or on account of any failure by Master Landlord to observe or
perform any of the terms, covenants or conditions of the Master Lease required
to be observed or performed by Master Landlord; provided Sublandlord agrees to
use commercially reasonable and diligent efforts to enforce Master Landlord’s
obligations under the Master Lease on Subtenant’s behalf. If, after
Sublandlord’s commercially reasonable and diligent efforts to cause Master
Landlord’s performance (as described above), Master Landlord shall remain in
breach or default under the Master Lease in any of its obligations to
Sublandlord (beyond any applicable notice and cure period), Sublandlord may,
upon Subtenant’s written request, but shall not be obligated to, elect to (x)
take action for the enforcement of Sublandlord’s rights against Master Landlord
with respect to such breach or default at Subtenant’s sole cost and expense
(except that to the extent Master Landlord’s breach or default is applicable not
only to the Subleased Premises but also any portion of the Remaining Premises,
then Subtenant shall only be obligated to pay or reimburse to Sublandlord such
enforcement costs applicable to the Subleased Premises only), or (y) cure any
such breach or default to the extent permitted pursuant to the provisions of the
Master Lease at Subtenant’s sole cost and expense (except that to the extent
Master Landlord’s breach or default is applicable to not only the Subleased
Premises but also any portion of the balance of the Master Premises, then
Subtenant shall only be obligated to pay or reimburse to Sublandlord such cure
costs applicable to the Subleased Premises only).  If Sublandlord does not elect
to commence to take the action in clause (x) or (y) above within ten (10)
business days after Sublandlord’s receipt of written notice from Subtenant
asserting such breach or default by Master Landlord, to the extent not
prohibited or precluded under the Master Lease, Sublandlord shall assign the
enforcement right to Subtenant with respect to such breach or default by Master
Landlord, Subtenant shall have the right to take enforcement action against





7

--------------------------------------------------------------------------------

 



Master Landlord in its own name and, solely for that purpose, and only to such
extent, all of the rights of Sublandlord to enforce any such obligations of
Master Landlord under the Master Lease are hereby conferred upon and are
conditionally assigned to Subtenant and Subtenant is hereby subrogated to such
rights to enforce such obligations (including the benefit of any recovery or
relief).  Notwithstanding the provisions of the immediately preceding sentence,
in no event shall Subtenant be entitled to take such action in its own name if
such action would constitute a breach or default under the Master Lease.  If
Subtenant takes such enforcement action against Master Landlord as provided
above, then Subtenant shall indemnify, defend and hold Sublandlord harmless from
and against all loss, cost, liability, claims, damages and expenses (including,
without limitation, reasonable attorneys' fees), penalties and fines incurred in
connection with or arising from the taking of any such action.  Subtenant’s
obligations under the immediately preceding sentence shall survive the
expiration or earlier termination of this Sublease.

(b)       Right to Receive Services From Master Landlord; Abatement.
 Sublandlord grants to Subtenant the right to receive all of the services and
benefits with respect to the Subleased Premises that are to be provided by
Master Landlord under the Master Lease.  To the extent that rent is abated under
the Master Lease with respect to any portion of the Subleased Premises,
Subtenant shall be entitled to an abatement of rent under this Sublease, in
proportion to the degree to which Subtenant’s use is impaired by the occurrence
which led to the abatement of rent under the Master Lease.

(c)        Sublandlord’s Right to Perform.  If (i) Subtenant shall fail to
perform any of its obligations hereunder and such failure shall continue beyond
any cure period provided for herein, or (ii) Master Landlord shall give any
notice of failure or default under the Master Lease arising out of any failure
by Subtenant to perform any of its obligations hereunder beyond any cure period
provided for herein then, in either case, Sublandlord shall have the right (but
not the obligation), to perform or endeavor to perform such obligation, at
Subtenant’s expense, and Subtenant shall, within thirty (30) days of
Sublandlord’s written demand, reimburse Sublandlord for all costs and expenses
incurred by Sublandlord in doing so as Rent.

(d)       Subordination of Sublease.  This Sublease is subject and subordinate
to the Master Lease in all respects. If the Master Lease is terminated for any
reason whatsoever, then this Sublease shall automatically terminate as if it
expired by its terms (unless assumed by Master Landlord) and in such event
neither Sublandlord nor Master Landlord shall have any liability whatsoever to
Subtenant as a result of such termination, except that Sublandlord shall be
liable to Subtenant for any such termination arising as a result of
Sublandlord’s default under the Master Lease. Under  no circumstance shall
Sublandlord be obligated to, or be responsible or liable in any way for, Master
Landlord’s failure to, (a) perform any acts required to be completed by Master
Landlord under the Master Lease, (b) supply any item, including, but not limited
to, any utility or service to the Subleased Premises required to be supplied by
Master Landlord under the Master Lease, or (c) complete any work or maintenance
in the Subleased Premises, the Building or the Master Premises required to be
completed by Master Landlord under the Master Lease; and no such failure will in
any way excuse Subtenant’s performance under this Sublease or entitle Subtenant
to any abatement of Rent.

(e)        Incorporation of Terms; Definitions.  Except as otherwise expressly
set forth in this Sublease, Subtenant hereby assumes and agrees to perform each
and every obligation of





8

--------------------------------------------------------------------------------

 



Sublandlord under the Master Lease with respect to the Subleased Premises.
Notwithstanding the foregoing, (i) to the extent of any inconsistencies between
the express terms of this Sublease and the terms of the Master Lease
incorporated herein by reference, the express terms of this Sublease shall
control, and (ii) Subtenant shall have no renewal or extension rights set forth
in the Master Lease.  Any capitalized term used but not defined in this Sublease
shall have the meaning assigned in the Master Lease.  In each instance where a
provision of the Master Lease is incorporated herein, except as otherwise
expressly stated:

(i)         all references in the incorporated provisions to words “this Lease”,
shall mean “this Sublease”;

(ii)       all references in the incorporated provisions to words “Premises”
shall mean “Subleased Premises” and, for the avoidance of doubt, the Subleased
Premises is a part of “Building”, “Phase”, “Project”, “Real Property” or
“Property” as those terms are used in the Master Lease;

(iii)      all references in the incorporated provisions to word “Landlord”,
shall mean “Sublandlord”; and

(iv)       all references in the incorporated provisions to word “Tenant”, shall
mean “Subtenant”.

The following provisions of the Master Lease expressly are not incorporated into
the terms of this Sublease: (a) the following provisions of the Original Lease:
Section 1.01 to the extent inconsistent with the provisions of this Sublease,
including, without limitation, the provisions of subsections (2), (3), (4), (5),
(6), (7), (8), (9), (10), (11), (12), (13), (14), (16), (17), (18) and (19)
thereof; Article Five; 27.08, Exhibit B; Exhibit D; Exhibit E; Exhibit F; Rider
1 (Commencement Date Agreement); Sections 2, 3 and 5 of Rider 2;  (b) the
provisions of the First Amendment (excepting therefrom the leasing of the
Expansion Space); and (c) and the provisions of the Second Amendment (excepting
therefrom the provisions of Sections 9, 11, 12, 13 (subject to the provisions of
Section 27 below), 14, 16, 17, 18 and 19).  For avoidance of doubt, the parties
hereto agree that the Workletter Agreement attached as Exhibit A to the Second
Amendment is incorporated by reference into this Sublease, as amended by the
provisions of Section 2(a) and 21of this Sublease).

8.         Utilities.

(a)        Utility Cost.  If the Subleased Premises are not separately metered
for a given Utility (as defined below), and to the extent the charge for such
Utility is not already included as an “Operating Expense”, within thirty (30)
days of written demand by Sublandlord, Subtenant shall pay each month, as
Additional Rent, Subtenant’s Share of the cost of such utility.

(b)       Allocation Based on Excess Consumption.  If Subtenant consumes gas,
electricity, sewer, trash pick-up, heat, light, power or telephone services or
any other utilities provided to the Subleased Premises under the Master Lease
(individually, a “Utility”, and collectively, “Utilities”) in the Subleased
Premises and is not paying for such Utilities directly to the provider, in the
event that Sublandlord has reason to believe Subtenant’s payment for Utilities
based on Subtenant’s Share is inequitable because Subtenant is consuming more
than Subtenant’s





9

--------------------------------------------------------------------------------

 



Share of Utilities, then Sublandlord shall, at Sublandlord’s sole cost (except
as expressly provided in the immediately following sentence), engage a competent
and experienced licensed contractor to perform a measurement of Utilities
consumption by all occupants of the Building.  If such measurement reflects that
Subtenant is consuming more than Subtenant’s Share of Utilities, Subtenant shall
reimburse Sublandlord, within thirty (30) days following Subtenant’s receipt of
an invoice therefor and supporting documentation evidencing the cost incurred by
Sublandlord, for the entire cost of such measurement and the cost of such excess
consumption, and Sublandlord shall modify the amount of the Utilities billed to
Subtenant to allocate such charges on a commercially reasonable basis other than
the application of the Subtenant’s Share, taking into account the results of
such measurement.

If Sublandlord or its successor, assign or sublessee consumes any Utilities in
that portion of the Master Premises that does not include the Subleased Premises
(referred to herein as the “Remaining Premises”) and is not paying for such
Utilities directly to the provider, then, in the event that Subtenant has reason
to believe Subtenant’s payment for Utilities based on Subtenant’s Share is
inequitable because Sublandlord (and/or its successor, assign or other
sublessees) is consuming more Utilities than Sublandlord’s share (approx.
53.25%), then Subtenant shall have the right, not more often than one (1) time
per calendar year, to engage a competent and experienced licensed contractor to
perform a measurement of Utilities consumption by all occupants of the Master
Premises at Subtenant’s sole cost and expense. If such measurement reflects that
Sublandlord (and/or its successors, assigns and/or other sublessees) is
consuming more than Sublandlord’s Share of Utilities, Sublandlord shall
reimburse Subtenant, within thirty (30) days following Sublandlord’s receipt of
an invoice therefor and supporting documentation evidencing the cost incurred by
Subtenant, for the entire cost of such measurement, and Sublandlord shall be
responsible and liable for such excess Utilities consumption.

In addition to Subtenant’s rights under the immediately preceding paragraph,
Subtenant also shall have the right, at its sole cost, subject to Master
Landlord’s consent if required, to install an Emon-Demon meter to measure
Subtenant’s actual electrical consumption in the Subleased Premises.  The
readings of such E-mon D-Mon meter or similar Subtenant installed electrical
meter then shall be used to determine the actual electrical usage by Subtenant
in the Subleased Premises and shall be binding on Subtenant and Sublandlord for
purposes of determining whether Subtenant is using more than Subtenant’s Share
of electricity consumed in the Master Premises. To the extent required to be
removed by Master Landlord, Subtenant shall, at its sole cost, remove such meter
and restore any damage caused by such removal upon surrender of the Subleased
Premises.

(c)        Failure or Interruption of Utility or Service. The provisions of
Section 6.04 of the Original Lease are incorporated herein by reference,
provided that “Landlord” shall refer to Master Landlord only, and Subtenant
shall receive its proportionate share of rent abatement applicable to the
Subleased Premises only to the extent Sublandlord receives the same from Master
Landlord.

9.         Compliance with Laws; Use.  The Subleased Premises shall be used only
for such legal uses as are permitted under the Master Lease and permitted under
the Master Landlord’s Consent, and, if required by applicable Laws, approved by
any governmental entity having jurisdiction over the Subleased
Premises.  Subtenant and its employees, agents, contractors and invitees (the
“Subtenant Controlled Parties”) shall comply with all statutes, codes,
ordinances, orders, rules





10

--------------------------------------------------------------------------------

 



and regulations of any municipal or governmental entity, including, without
limitation, all applicable federal, state and local Laws or regulations
governing protection of, or damage to the environment, or the treatment, storage
or disposal of hazardous substances (collectively referred to as “Laws”),
regarding the operation of Subtenant’s business and Subtenant’s particular use
of the Subleased Premises, to the same extent as if Subtenant were the Tenant
under the Master Lease.  In addition to the foregoing, Subtenant shall comply
with (i) the terms of Article 7 of the Original Lease, which is incorporated
herein by this reference, and (ii) any other rules and regulations of the Master
Premises adopted by Master Landlord from time to time.

10.       Hazardous Material.

(a)        Subtenant shall obtain the prior consent of both Master Landlord and
Sublandlord in connection with any use, generation, manufacture, production,
storage, handling, release, discharge or disposal of any Hazardous Material (as
defined in the Master Lease) on, under or about the Subleased Premises.  To the
extent that Sections 7.02 and 7.03 of the Original Lease grant to Master
Landlord any rights of entry, inspection, review, approval, or rights,
Sublandlord shall have the same rights under this Sublease.

(b)       Subtenant shall not be liable or responsible for the clean-up,
remediation, monitoring or removal of (i) any Hazardous Materials existing on,
in or under the Subleased Premises (or Master Premises) prior to Subtenant’s
 access to the Subleased Premises, or (ii) any Hazardous Materials existing on,
in or under the Subleased Premises (or Master Premises) or any other part of the
Property caused, generated, released, spilled, transported or used by
Sublandlord or any of its agents, employees, affiliates, contractors,
consultants, licensees, other sublessees or other representatives.  Subtenant
shall only be liable or responsible for the clean-up, remediation, monitoring or
removal of any Hazardous Materials existing on, in or under the Subleased
Premises (or Master Premises) or any other part of the Property caused,
generated, released, spilled, transported or used by Subtenant or any of its
agents, employees, affiliates, contractors, consultants, licensees,
sub-sublessees or other representatives.

11.       Maintenance.  Notwithstanding anything to the contrary contained in
this Sublease, in no event shall Sublandlord be obligated to undertake any
maintenance and repair obligations that are otherwise the responsibility of
Master Landlord under the Master Lease.  Except as such maintenance and repairs
are the responsibility of Master Landlord pursuant to the terms of the Master
Lease, and subject to the provisions of Section 3 above, Subtenant shall, at its
sole cost, keep and maintain in good condition and repair the Subleased Premises
to the same extent that Sublandlord is obligated as Tenant under Section 8.02
the Original Lease, which is incorporated herein by reference.

12.       Alterations and Improvements.  Any alterations, additions or
improvements to the Subleased Premises by or for Subtenant (collectively
referred to as “Alterations”) shall require the prior written consent of both
Sublandlord and Master Landlord, to the extent required under Article 9 of the
Original Lease, as incorporated herein, and be made in accordance with Article 9
of the Original Lease.  Sublandlord may condition its consent upon Subtenant’s
agreeing to pay all Sublandlord’s and Master Landlord’s costs and expenses
incurred in connection with approving such Alterations.  Subtenant shall be
solely responsible for (a) the planning, construction and completion of any
Alterations by or on behalf of Subtenant and (b) removal of such Alterations





11

--------------------------------------------------------------------------------

 



and restoration of the Subleased Premises at the end of the Sublease Term as
required under the Master Lease at Subtenant’s sole cost and expense.
Notwithstanding the foregoing, subject to Master Landlord’s consent, Subtenant
may remove from the Subleased Premises any specialized tenant improvements
installed by and paid for by Subtenant so long as Subtenant repairs any damage
resulting from such removal. Subtenant shall not be required to remove or
restore any alterations, additions or other improvements installed by or on
behalf of Sublandlord.

13.       No Assignment or Subletting Without Consent.  Subject to Section
10.01(e) of the Original Lease, Subtenant shall not assign, sublease, transfer
or encumber any interest in this Sublease or allow any third party to use any
portion of the Subleased Premises (collectively or individually, a “Transfer”),
without the prior written consent of Sublandlord and Master Landlord, which may
be granted or withheld in accordance with Section 10.01 of the Original Lease;
provided, it shall be deemed reasonable for Sublandlord to withhold it’s consent
if Master Landlord has declined to grant the same. Any Transfer or attempted
Transfer without the consent of Sublandlord and Master Landlord (which such
consent is required pursuant to this Section 13) shall be a default by Subtenant
and, in addition to any other rights and remedies, shall entitle Sublandlord to
terminate this Sublease.  To the extent that rent paid by such assignee or
sub-sublessee of Subtenant is in excess of Rent paid by Subtenant hereunder
(prorated in the event of any sub-sublease) after deduction of the costs and
expenses permitted to be deducted under Section 10.03 of the Original Lease
(“Bonus Subrent”), such Bonus Subrent shall be split between Sublandlord and
Subtenant 50/50, to be paid and distributed to Sublandlord within five (5) days
of actual receipt by Subtenant.  Notwithstanding anything to the contrary
contained in this Sublease, Sublandlord may condition its consent to any request
for consent to any Transfer upon Subtenant paying (i) all reasonable attorney’s
fees charged by Master Landlord in connection with such request and (ii) for all
reasonable attorneys’ fees incurred by Sublandlord in connection with such
request. To the extent that Section 10.02 gives Master Landlord a recapture
right in connection with any request for consent to assignment or subletting,
Sublandlord shall have the same right to recapture, even if Master Landlord
elects not to exercise its right to recapture.

14.       Defaults and Remedies.  For the avoidance of doubt, the provisions of
Article 11 of the Original Lease are hereby incorporated herein by this
reference.

15.       Surrender.  The provisions of Article 12 of the Original Lease are
hereby incorporated herein by this reference; it being understood and agreed
that Subtenant shall have no obligation to remove from the Subleased Premises
any alterations, additions or improvements undertaken by or on behalf of
Sublandlord, as Tenant.

16.       Holding Over.  The provisions of Article 13 of the Original Lease are
hereby incorporated herein by this reference.

17.       Insurance.  Subtenant shall obtain and maintain all insurance required
to be carried by Sublandlord, as Tenant, with respect to the Subleased Premises,
under Article 16 of the Original Lease, and shall provide evidence of having
done so to both Master Landlord and Sublandlord, at the times required by
Article 16.

18.       Rules and Regulations.  Article 18 of the Original Lease is hereby
incorporated, except Sublandlord shall not impose any rules and regulations upon
Subtenant beyond those that Master





12

--------------------------------------------------------------------------------

 



Landlord adopts or promulgates with respect to the Premises, the Building, the
Phase and/or the Project.

19.       Intentionally Omitted.

20.       Limitation of Liability.  Notwithstanding anything set forth herein,
in no event shall any personal liability be asserted against Sublandlord’s or
Subtenant’s officers, directors, employees, agents or contractors or to the
property or assets of any of them.  Under no circumstances shall Sublandlord’s
or Subtenant’s officers, directors, employees, agents or contractors be liable
for any injury or damage to, or interference with, Subtenant’s or Sublandlord’s
business, including loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, or for any form of
special or consequential damage. Subtenant agrees, on its behalf and on behalf
of its successors and assigns, that Sublandlord’s liability in connection with
this Sublease shall not exceed Five Million Dollars ($5,000,000.00) and shall
not have recourse for any liability of Sublandlord under this Sublease against
any of Sublandlord’s officers, directors or partners, and Subtenant shall not be
entitled to any judgment against Sublandlord in excess of such Five Million
Dollars ($5,000,000.00).

21.       Tenant Improvement Allowance.  To the extent permitted by Master
Landlord and subject to all the terms and conditions set forth in the Workletter
Agreement attached to the Second Amendment (the “Workletter”), as modified
herein, Sublandlord shall provide to Subtenant a tenant improvement allowance
(“Allowance”) in the amount of Twenty Dollars ($20.00) per rentable square feet
(12,106 sq. ft), and such Allowance shall be applied and disbursed in accordance
with Section 6 of the Workletter.  Notwithstanding anything to the contrary, as
between Sublandlord and Subtenant, the parties hereto agree that the reference
to the rate of the Allowance of Fifteen Dollars ($15.00) per square foot of
rentable area in the Workletter is modified to the rate established by the
preceding sentence of this Section.

22.       Right of First Refusal.  Subject to Master Landlord’s consent required
under the Master Lease, during the Sublease Term, provided there is (i) no
Subtenant Default under this Sublease more than one (1) time during the
immediately preceding 12 calendar months, and (ii) no Subtenant Default under
this Sublease at the time of exercising the right of first refusal below,
Subtenant shall have an ongoing or continuing right of first refusal to sublease
any remaining portion of the Master Premises that Sublandlord decides to sublet
(the “First Refusal Space”), subject to the following provisions:

If, at any time during the Sublease Term, Sublandlord receives a bona fide offer
or proposal from a third party (which offer or proposal is acceptable to
Sublandlord) to sublease any First Refusal Space or a third party indicates to
Sublandlord its acceptance or approval of a bona fide offer or proposal from
Sublandlord to sublet any available First Refusal Space, Sublandlord shall give
Subtenant written notice of the basic business terms and conditions upon which
such third party is willing to sublease such available First Refusal Space
(“First Refusal Notice”) and such First Refusal Notice shall describe or
identify the applicable First Refusal Space and set forth the proposed term of
sublease and the proposed rent payable for the First Refusal Space (which
proposed base rent for the First Refusal Space shall be the same per square foot
base rent as is payable by Subtenant under this Sublease with respect to the
Subleased Premises). Subtenant shall have a right of first refusal to lease such
available First Refusal Space which is the subject of the





13

--------------------------------------------------------------------------------

 



First Refusal Notice on the same terms and conditions as set forth in the First
Refusal Notice (except that the proposed base rent for the First Refusal Space
shall be the same per square foot base rent as is payable by Subtenant under
this Sublease with respect to the Subleased Premises) and otherwise on the terms
and conditions set forth in this Sublease to the extent not inconsistent with
the terms of the First Refusal Notice. Subtenant shall have ten (10) days upon
receipt of the First Refusal Notice to give Sublandlord written notice of
whether or not Subtenant desires to sublease such applicable First Refusal Space
on the terms and conditions set forth in the First Refusal Notice.  Subtenant’s
failure to give such written notice within the ten (10) day period shall be
deemed Subtenant’s waiver of this right of first refusal with respect to the
First Refusal Space described or identified in the First Refusal Notice, and
Sublandlord shall thereafter have the right to lease the First Refusal Space
described in the First Refusal Notice, free and clear of any rights of Subtenant
hereunder to anyone for a base rental rate per square foot which is not less
than ninety percent (90%) of the base rental rate per square foot set forth in
the First Refusal Notice delivered to Subtenant without first re-offering such
applicable First Refusal Space to Subtenant.  If, after Subtenant fails to
timely exercise its right of first refusal hereunder with respect to any
available First Refusal Space described in a First Refusal Notice, Sublandlord
desires to lease such applicable First Refusal Space at a base rental rate per
square foot that is less than ninety percent (90%) of the base rental rate per
square foot set forth in the First Refusal Notice delivered to Subtenant, then
such applicable First Refusal Space shall again be offered to Subtenant by a new
First Refusal Notice hereunder at such lower base rental rate per square foot
and/or such other terms and conditions.  Moreover, if Sublandlord is unable to
enter into a lease or sublease of the applicable First Refusal Space with
another tenant at a base rental rate which is not less than ninety percent (90%)
of the base rental rate per square foot set forth in the First Refusal Notice
delivered to Subtenant within twelve (12) months following Sublandlord’s final
communication with Subtenant concerning Subtenant’s subleasing of the First
Refusal Space pursuant to Sublandlord’s First Refusal Notice, then the
applicable First Refusal Space shall again be offered to Subtenant by a new
First Refusal Notice to be given by Sublandlord to Subtenant. If, within the
aforesaid ten (10) day period, Subtenant gives Sublandlord written notice of
Subtenant’s desire to sublease such applicable First Refusal Space on the terms
and conditions set forth in the First Refusal Notice given by Sublandlord to
Subtenant, then Sublandlord shall prepare and deliver to Subtenant for execution
by Sublandlord and Subtenant an amendment to this Sublease that incorporates the
First Refusal Terms accepted by Subtenant and such other terms and conditions as
the parties hereto may agree upon.

 

Anything in this Section 22 to the contrary notwithstanding, Subtenant’s
exercise of any right of first refusal above with respect to any First Refusal
Space shall be void and of no force or effect if Subtenant is in default under
this Sublease (beyond any applicable cure period) at the time Subtenant’s
subletting of the applicable First Refusal Space (that is the subject of
Subtenant’s exercise of such right of first refusal referred to in this
paragraph) commences.

 

23.       Notice.  Notices for Subtenant shall be sent to Subtenant at 301
Penobscot Drive, Redwood City, CA 94063, Attn: Senior Director Workplace
Services and separately to the Attn:  Office of the General Counsel. Copies of
all notices sent to Subtenant pursuant to the terms of the immediately preceding
sentence also shall be sent concurrently therewith to Genomic Health, Inc., 301
Penobscot Drive, Redwood City, CA 94063, Attn:  Chief Financial Officer.  All
notices sent to Subtenant by hand-delivery also should be sent to Genomic
Health, Inc. 101 Galveston Drive,





14

--------------------------------------------------------------------------------

 



Redwood City, California. Notices for Sublandlord shall be sent to Sublandlord
as follows: ACELRX PHARMACEUTICALS, INC., 351 Galveston Drive, Redwood City,
California 94063 ATTN: Chief Legal Officer (each, a “Notice Address”).  All
demands, approvals, consents or notices shall be in writing and delivered by
hand or sent by registered or certified mail with return receipt requested, or
sent by overnight or same day courier service at the party’s respective Notice
Address(es) set forth above.  Each notice shall be deemed to have been received
or given on the earlier to occur of actual delivery or the date on which
delivery is refused, or, if Subtenant has vacated the Subleased Premises or
other Notice Address without providing a new Notice Address, three (3) business
days after notice is deposited in the U.S. mail or one day after being deposited
with a courier service in the manner described above.  Any party may, at any
time, change its Notice Address (other than to a post office box address) by
giving the other parties written notice of the new address.

24.       Force Majeure.  The term “Force Majeure Delay” as used in the Sublease
shall mean any delay by either party in fulfilling its obligations hereunder
which is attributable to any: (i) actual delay or failure to perform
attributable to any strike, lockout or other labor or industrial disturbance
(whether or not on the part of the employees of either party hereto), civil
disturbance, future order claiming jurisdiction, act of a public enemy, war,
riot, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body; or (ii) actual delay or failure to perform
attributable to lightening, earthquake, fire, storm, hurricane, tornado, flood,
washout, explosion, or any other similar industry-wide or Building-wide cause
beyond the reasonable control of the party from whom performance is required, or
any of its contractors or other representatives.  Any prevention, delay or
stoppage due to any Force Majeure Delay shall excuse the performance of the
party affected for a period of time equal to any such prevention, delay or
stoppage (except the obligations of Subtenant to pay Rent and other charges
pursuant to this Sublease).

25.       Governing Law. This Sublease shall be interpreted and enforced in
accordance with the Laws of the state in which the Subleased Premises is
located.

26.       Brokers. Each of Subtenant and Sublandlord represents and warrants
that it has not dealt with any broker in connection with this Sublease, other
than Kidder Matthews on behalf of  Subtenant and Jones Lang LaSalle on behalf of
Sublandlord, and each party hereto agrees to indemnify and hold the other party
harmless from any commissions due to any broker with whom such party has dealt,
other than the brokers named in this paragraph, whose commission shall be paid
by Sublandlord pursuant to a separate agreement.

27.       Entire Agreement. This Sublease constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings
related to the Subleased Premises.  This Sublease may be modified only by a
written agreement signed by Sublandlord and Subtenant.

28.       Authority.  Each party represents to the other that the execution,
delivery, and performance by it of its respective obligations under this
Sublease have been duly authorized and will not violate any provision of Law,
any order of any court or other agency of government, or any indenture,
agreement or other instrument to which it is a party or by which it is bound.





15

--------------------------------------------------------------------------------

 



29.       Counterparts. This Sublease may be executed in multiple counterparts,
and by each party on separate counterparts, each of which shall be deemed to be
an original but all of which shall together constitute one agreement.  The
parties contemplate that they may be executing counterparts of the Sublease
transmitted by facsimile or email in PDF format and agree and intend that a
signature by such means shall bind the party so signing with the same effect as
though the signature were an original signature.

30.       Signage.  Conditioned upon the approval of Master Landlord, and
Sublandlord’s approval, in its reasonable discretion, of Subtenant’s proposed
signage specifications, Sublandlord shall permit Subtenant to install, at
Subtenant’s expense, signage for Subtenant on the Project Monument and at the
entrance to the Subleased Premises.

31.       Right of Entry.  If Sublandlord desires to enter the Subleased
Premises for any purpose as permitted by this Sublease or any of the provisions
of the Master Lease incorporated herein by reference, except in the event of
emergency, Sublandlord shall comply with the reasonable security requirements
imposed by Subtenant with respect to such right of entry.

32.       Damage and Destruction. The provisions of Section 14.02 of the
Original Lease as it pertains to Tenant’s right to terminate the Lease shall be
deemed incorporated into this Sublease by reference.  The provisions of Section
14.03 of the Original Lease shall be deemed incorporated into this Sublease by
reference. Subtenant shall have the right to terminate this Sublease only to the
extent Tenant has the right to terminate the Master Lease, and Subtenant shall
have no right to abatement of Rent under this Sublease unless Sublandlord is
entitled to abatement of rent under the Master Lease with respect to the
Subleased Premises.

33.       Eminent Domain.  The provisions of Article Fifteen of the Original
Lease as they pertain to the apportionment or adjustment of Monthly Base Rent
and Rent Adjustments as well as the provisions of Section 15.03 of the Original
Lease are incorporated into this Sublease by reference. Subtenant shall have the
right to terminate this Sublease only to the extent Tenant has the right to
terminate the Master Lease, and Subtenant shall have no right to abatement of
Rent under this Sublease unless Sublandlord is entitled to abatement of rent
under the Master Lease with respect to the Subleased Premises.

 

[Signature Page Follows]

 

 



16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.

 

 

 

 

 

 

 

SUBLANDLORD:

    

SUBTENANT:

 

 

 

ACELRX PHARMACEUTICALS, INC.,

 

GENOMIC HEALTH, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

By:

/s/ Raffi Asadorian

 

By:

/s/ G. Bradley Cole

Name:

Raffi Asadoarian

 

Name:

G. Bradley Cole

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

Date:

January 3, 2019

 

Date:

January 3, 2019

 



[Signature Page to Sublease Agreement]

--------------------------------------------------------------------------------

 



EXHIBIT A

Subleased Premises

 

Picture 2 [ghdx20190331ex1013f9546001.jpg]

 

 



18

--------------------------------------------------------------------------------

 



EXHIBIT B

 

DELIVERY AGREEMENT

Re:       Sublease dated November 30, 2018 (“Sublease”), between ACELRX
PHARMACEUTICALS, INC., a Delaware corporation (“Sublandlord”), and GENOMIC
HEALTH, INC., a Delaware corporation (“Subtenant”), concerning 12,106 rentable
square feet (the “Subleased Premises”) in the Building located at 301 Galveston
Drive, Redwood City, CA (the “Building”)

Ladies and Gentlemen:

In accordance with the subject Sublease (to which reference is made for any
undefined capitalized terms used herein), we wish to advise and/or confirm as
follows:

The Start Date of the Sublease Term for the Subleased Premises is February 16,
2019 (the “Start Date”), and the Sublease Term for the Subleased Premises
expires on January 31, 2024 (the “End Date”), unless sooner terminated according
to the terms of the Sublease.  Sublandlord delivered possession of the Subleased
Premises to Subtenant on the Start Date, in the condition required under the
Sublease and Subtenant accepted possession of the Subleased Premises on the
Start Date.

That in accordance with the Sublease, monthly Base Rent in the amount of
$46,608.00 and Subtenant’s percentage share of Operating Expenses for the
Subleased Premises is 46.75% and shall commence to accrue on February 16, 2019.

 

 

 

 

 

 

SUBLANDLORD:

    

SUBTENANT:

 

 

 

ACELRX PHARMACEUTICALS, INC.,

 

GENOMIC HEALTH, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

By:

/s/ Raffi Asadorian

 

By:

/s/ G. Bradley Cole

Name:

Raffi Asadorian

 

Name:

G. Bradley Cole

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

Date:

January 3, 2019

 

Date:

January 3, 2019

 





19

--------------------------------------------------------------------------------

 



EXHIBIT C

 

FF&E

 

Item

 

Quantity

Tall chair

 


2

basket

 


1

bench

 


2

big core board

 


2

bike

 


1

Chair

 


104

coffee machine

 


1

coreboard

 


8

cubical desk

 


20

dartboard

 


1

Drawers with shelf

 


13

dresser

 


1

fan

 


2

File cabinet

 


20

foosball table

 


1

glass round table

 


5

high chair

 


4

high round tall table

 


1

industrial size frige

 


1

IT rack

 


1

L table

 


14

lifefitness

 


1

long table

 


2

microwave

 


1

pinpong table

 


1

projector

 


4

reception desk

 


1

round playroom seat

 


6

round table

 


2

Samsung TV

 


2

shelf

 


3

smartcut cutting board

 


1

sofa chair

 


4

table

 


1

tall file cabinet

 


1

tall table

 


2

toshiba TV

 


1

treadmill

 


1

TV

 


5

water machine

 


1

weight bench

 


1

whiteboard

 


20

 

 



20

--------------------------------------------------------------------------------

 



EXHIBIT D

 

PERMITTED HAZARDOUS MATERIALS

 

Permitted Hazardous Material includes insignificant amounts of substances listed
below so long as (i) such substances are maintained only in such quantities as
are reasonably necessary for Tenant's operations in the Premises, or such other
specific quantity limit as specified below, (ii) such substances are used,
stored and handled strictly in accordance with the manufacturers' instructions,
industry standards and all applicable laws, (iii) such substances are not
disposed of in or about the Building or the Project in a manner which would
constitute a release or discharge thereof, and (iv) all such substances are
removed from the Building and the Project by Tenant no later than the
Termination Date.

 

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

Tenant/Company Name:

Genomic Health

    

Address:

501 Galveston Drive, Redwood City, CA 94063

Contact Name:

David Quinn

 

Telephone:

650-569-2212 (o); 650-207-2812 (c)

 

PLEASE CHECK BELOW:

1.  No: ☐    or   Yes  ☒ :  ( if ‘No’, do not proceed further )

Do you use and/or store hazardous materials beyond typical household cleaning
products?

 

2.  No: ☐      or   Yes  ☒ :

Have you, or do you plan to submit a ‘Hazardous Materials Business Plan?  (San
Mateo OES Form 2370) to the San Mateo County Environmental Health Services
Division?

 

3.  Please fill out the following for your list of chemicals (See OES Form 2731
for definitions and number references):

 

Common Name
*(207)

Chemical Name
*(205)

Physical State
(Sol/Liq/Gas)     *(214)

Single
Largest
Container
*(215)

Average
Daily
Amount
*(217)

Max
Storage
Amount
*(218)

Location(s) Stored:
(Interior, Exterior-
existing shed,
Exterior-proposed
shed, Other)

Acetic Acid

Acetic Acid

Liq

1 L

2 L

4 L

Interior

Americlear Clearing Solvent

(+/-)-Limonene

Liq

1 L

6 gal

10 gal

Interior

BIOstic Paraffin Removal Agent

Paraffin Removal Agent

Liq

1 gal

1 gal

2 gal

Interior

Decane

Decane

Liq

1 gal

5 gal

10 gal

Interior

Diesel Fuel

Diesel Fuel

Liq

300 gal

280 gal

300 gal

Exterior

Envirene

Isoalkene

Liq

1 gal

1 gal

2 gal

Interior

Isoamyl Alcohol

Isoamyl Alcohol

Liq

1 L

1 L

1 L

Interior

Mineral Spirits

Aliphatic & alicyclic hydrocarbons

Liq

4 L

30 L

40 L

Interior

Paraclear Xylene Substitute

Petroleum Naptha

Liq

4 L

4 L

4 L

Interior

Shandon Xylene Substitute

Stoddard Solvent

Liq

1 gal

15 gal

20 gal

Interior

Soltrol 100

Isoparaffin

Liq

4 L

20 L

40 L

Interior

Soltrol 250

Isoparaffin

Liq

4 L

20 L

40 L

Interior

1, 3-Diaminopropane

1, 3-Diaminopropane

Liq

1 L

1 L

2 L

Interior





 

--------------------------------------------------------------------------------

 



Common Name

*(207)

Chemical Name

*(205)

Physical State
(Sol/Liq/Gas)     *(214)

Single
Largest
Container
*(215)

Average
Daily
Amount
*(217)

Max
Storage
Amount
*(218)

Location(s) Stored:
(Interior, Exterior-
existing shed,
Exterior-proposed
shed, Other)

Ethylenediamine

Ethylenediamine

Liq

1 L

1 L

1 L

Interior

Diethyl pyrocarbonate

Diethyl pyrocarbonate

Liq

0.5 L

0.5 L

0.5 L

Interior

Dimethylsulfoxide

Dimethylsulfoxide

Liq

1 L

1 L

2 L

Interior

RNaseZap

RNaseZap

Liq

0.5 L

2 L

3.5 L

Interior

Slidebrite

Slidebrite

Liq

4 L

4 L

4 L

Interior

Soltrol 130

Isoparaffin

Liq

4 L

20 L

40 L

Interior

Triethylamine Acetate Buffer

Triethylammonium acetate

Liq

0.5 L

0.5 L

0.5 L

Interior

Accustain Xylene Substitute

Accustain Xylene Substitute

Liq

1 gal

1 gal

2 gal

Interior

Tridecane

Tridecane

Liq

4 L

4 L

4 L

Interior

Ammonium Hydroxide Solution

Ammonium Hydroxide

Liq

0.5 L

0.5 L

0.5 L

Interior

Bradford Reagent

Phosphoric Acid Solution

Liq

0.5 L

0.5 L

0.5 L

Interior

Formic Acid

Formic Acid

Liq

1 L

1 L

1 L

Interior

Hydrochloric Acid

Hydrochloric Acid

Liq

4 L

4 L

6 L

Interior

N,N’-Dimethyl ethylenediamine

N,N’-Dimethyl ethylenediamine

Liq

0.025 kg

0.025 kg

0.025 kg

Interior

Perchloric Acid Solution

Perchloric Acid Solution

Liq

0.5 L

1 L

1 L

Interior

Phosphoric Acid Solution

Phosphoric Acid Solution

Liq

1 L

2 gal

2 gal

Interior

RNaseZap Wipes

RNaseZap

Liq

0.25 kg

1 kg

1 kg

Interior

Sodium Hydroxide Solution

Sodium Hydroxide

Liq

1 L

1.5 gal

2 gal

Interior

Spermidine

4-Azaoctamethylenediamine

Liq

0.05 kg

0.2 kg

0.5 kg

Interior

Trifluoroacetic Acid

Trifluoroacetic Acid

Liq

1 L

1 L

1 L

Interior

Monoethanolamine

Monoethanolamine

Liq

1 L

2 L

4 L

Interior

Chloroform/ Phenol/ Adipoyl Chloride Solution

Chloroform, Phenol and Adipoyl Chloride

Liq

0.4 L

2 gal

3 gal

Interior

Phenol/ Chloroform Solution

Phenol and Chloroform

Liq

0.4 L

2 gal

3 gal

Interior

Phenol

Phenol

Liq

1 L

2 L

4 L

Interior

Sodium Hydroxide, Pellets

Sodium Hydroxide

Sol

1 kg

1 kg

2 kg

Interior

Tris(2-carboxyethyl) –phosphine Hydrochloride

Tris(2-carboxyethyl)–phosphine Hydrochloride

Sol

0.01 kg

0.01 kg

0.01 kg

Interior

Dry Ice

Carbon Dioxide

Sol

250 lb

200 lb

250 lb

Interior

Liquid Nitrogen

Nitrogen

Liq

400 L

720 L

720 L

Interior

Acetone

Acetone

Liq

1 L

4 L

4 L

Interior

Acetonitrile

Acetonitrile

Liq

2 L

12 L

16 L

Interior

Mounting Medium

Xylene or Butyl Methacrylate

Liq

1 L

2 gal

2 gal

Interior

(+/-) 2-Butanol

Butanol

Liq

0.5 L

1 L

2 L

Interior

2,2,4-Trimethyl pentane

2,2,4-Trimethyl pentane

Liq

1 L

2 L

4 L

Interior

Wash Buffer, RW1

Ethanol

Liq

1 L

1 L

1 L

Interior





 

--------------------------------------------------------------------------------

 



Common Name

*(207)

Chemical Name

*(205)

Physical State
(Sol/Liq/Gas)     *(214)

Single
Largest
Container
*(215)

Average
Daily
Amount
*(217)

Max
Storage
Amount
*(218)

Location(s) Stored:
(Interior, Exterior-
existing shed,
Exterior-proposed
shed, Other)

Clear Advantage Xylene Substitute

Napthenic Hydrocarbon Blend

Liq

4 L

4 L

4 L

Interior

Cytoseal XYL, Mounting Medium

Xylenes

Liq

0.1 L

3 L

5 L

Interior

Eosin Y

2′,4′,5′,7′-Tetrabromofluorescein

Liq

0.05 kg

0.05 kg

0.05 kg

Interior

Eosin Y, 1% Alcoholic  Solution

Eosin Y

Liq

1 gal

3 gal

7 gal

Interior

Ethyl Alcohol, 70-100%, Blends

Ethyl Alcohol

Liq

0.25 gal

120 gal

240 gal

Interior

EZ-DeWax, Tissue Deparaffinization Solution, Ready-to-Use

Isoparaffinic hydrocarbons

Liq

1 L

1 L

1 L

Interior

Harris Hematoxylin

Ethylene Glycol

Liq

1 gal

5 gal

10 gal

Interior

Isopropyl Alcohol

Isopropyl Alcohol

Liq

1 gal

75 gal

150 gal

Interior

Methyl Alcohol

Methyl Alcohol

Liq

1 L

4 L

8 L

Interior

Soltrol 10 Isoparaffin

Isoparaffin

Liq

1 L

20 L

40 L

Interior

Triethylamine

Triethylamine

Liq

1 L

1 L

2.5 L

Interior

Xylenes

o- m- and p-Xylene

Liq

1 gal

45 gal

90 gal

Interior

Isoamyl Acetate

Isoamyl Acetate

Liq

500 mL

1 L

1 L

Interior

n-Butanol

n-Butanol

Liq

500 mL

1 L

2 L

Interior

Xylene Substitute, Neo-Clear

Isoalkanes

Liq

1 L

20 L

40 L

Interior

Chloroform

Chloroform

Liq

1 L

3 L

6 L

Interior

Chloroform/Isoamyl Alcohol

Chloroform/Isoamyl Alcohol

Liq

500 mL

1 L

1 L

Interior

Ethidium Bromide Solution

Ethidium Bromide

Liq

100 mL

0.1 L

0.1 L

Interior

Tetramethylammonium Chloride Solution

Tetramethylammonium Chloride Solution

Liq

500 mL

1 L

2.5 L

Interior

cis-Platinum (II) Diammine Dichloride

cis-Platinum (II) Diammine Dichloride

Sol

1 g

2 g

5 g

Interior

Sodium Azide

Sodium Azide

Sol

0.05 kg

0.1 kg

0.1 kg

Interior

Air, Compressed Gas

Air

Gas

300 ft3

1000 ft3

2000 ft3

Interior

Carbon Dioxide, Compressed Gas

Carbon Dioxide

Gas

300 ft3

1800 ft3

3700 ft3

Interior

Helium, Compressed Gas

Helium

Gas

300 ft3

600 ft3

900 ft3

Interior

Nitrogen, Compressed Gas

Nitrogen

Gas

300 ft3

600 ft3

1800 ft3

Interior

Hydrogen Peroxide, <30%

Hydrogen Peroxide

Liq

0.1 L

0.1 L

0.1 L

Interior

Bleach, Household

Sodium Hypochlorite

Liq

500 mL

10 L

20 L

Interior

Nitric Acid

Nitric Acid

Liq

1 L

2 L

4 L

Interior

Sodium Perchlorate

Sodium Perchlorate

Sol

500 g

1 kg

2.5 kg

Interior

1,4-Dithiothreitol

1,4-Dithiothreitol

Liq

0.025 L

0.05 L

0.1 L

Interior





 

--------------------------------------------------------------------------------

 



Common Name

*(207)

Chemical Name

*(205)

Physical State
(Sol/Liq/Gas)     *(214)

Single
Largest
Container
*(215)

Average
Daily
Amount
*(217)

Max
Storage
Amount
*(218)

Location(s) Stored:
(Interior, Exterior-
existing shed,
Exterior-proposed
shed, Other)

2-Mercaptoethanol

2-Mercaptoethanol

Liq

0.25 L

0.5 L

1 L

Interior

DAB Chromagen

Diaminobenzidine

Liq

0.25 L

0.5 L

1 L

Interior

Formaldehyde Solutions (<12% formaldehyde)

Formaldehyde

Liq

1 gal

12 gal

24 gal

Interior

Formamide

Formamide

Liq

500 g

1 kg

2 L

Interior

Glutaraldehyde Solutions

Glutaraldehyde Solutions

Liq

1 gal

5 gal

10 gal

Interior

N,N-Dimethylformamide

N,N-Dimethylformamide

Liq

0.25 kg

0.5 kg

1 kg

Interior

Zenker’s Fixative Solution

Mercuric Chloride

Liq

1 gal

1 gal

2 gal

Interior

5-Fluorouracil

5-Fluorouracil

Sol

5 g

10 g

25 g

Interior

Actinomycin D-Mannitol

Actinomycin D-Mannitol

Sol

0.25 g

0.5 g

1 g

Interior

Carboplatin

Carboplatin

Sol

0.25 g

0.5 g

1 g

Interior

Diethylenetriaminepentaacetic Acid

Diethylenetriaminepentaacetic Acid

Sol

2.5 g

5 g

0.01 kg

Interior

Finasteride

Finasteride

Sol

0.25 g

0.5 g

1 g

Interior

Hexadecyltrimethylammonium Bromide

Hexadecyltrimethylammonium Bromide

Sol

0.25 kg

0.5 kg

1 kg

Interior

Lithium Chloride

Lithium Chloride

Sol

0.25 kg

0.25 kg

0.5 kg

Interior

o-Phenylenediamine

o-Phenylenediamine

Sol

100 mL

100 mL

0.25 L

Interior

Oxaliplatin

Oxaliplatin

Sol

100 mg

100 mg

250 mg

Interior

Picoplatin

Picoplatin

Sol

100 mg

100 mg

250 mg

Interior

Potassium Dichromate

Potassium Dichromate

Sol

0.25 kg

0.5 kg

1 kg

Interior

Phenylmethanesulfonyl Fluoride

Phenylmethanesulfonyl Fluoride

Sol

1 g

10 g

10 g

Interior

Clear bath algicide

Alkyl dimethyl benzyl ammonium chloride

Liq

250 mL

1 L

2 L

Interior

Western Blot Stripping Buffer

Organo phosphine

Liq

1 L

2 L

3 L

Interior

1,1,1,3,3,3,-Hexafluoro-2-propanol

1,1,1,3,3,3,-Hexafluoro-2-propanol

Liq

100 mL

500 mL

1 L

Interior

DNA Zap

Hydrogen peroxide solution

Liq

250 mL

10 L

20 L

Interior

2'-Nitroacetanilide, 98%

2'-Nitroacetanilide

Sol

25 gm

25 gm

250 gm

Interior

Leica DAP Part 1

Diaminobenzidine tetrahydrochloride hydrate

Liq

10 mL

100 mL

1 L

Interior

Buffer AW1

Guanidinium chloride

Liq

25 mL

100 mL

1 L

Interior

Binding Buffer AM 11

Guanidinium chloride

Liq

10 mL

100 mL

1 L

Interior

Buffer RLT Lysis Buffer 1

Guanadine thiocyanate

Liq

50 mL

100 mL

1 L

Interior

 

 

--------------------------------------------------------------------------------